PER CURIAM.
Appellant La Rossa urges on this appeal that she should be granted a new trial in an eminent domain proceeding where she considers the jury award for her property to be insufficient. She urges that a new trial is in order because the court too severely limited cross-examination by the landowner’s attorney of the condemning authority’s witnesses. We have read the record and *51find that it does not support a holding of prejudicial error. There were full and complete cross-examinations of the expert witness and it is our conclusion that prejudicial error does not appear under the rule stated in Dabney v. Yapa, Fla.App. 1966, 187 So.2d 381.
Affirmed.